Application DENIED. The parties have been granted several
adjournments, see ECF Nos. 18, 27, 29, 31, and the Court expects that the
parties will now pursue settlement and litigation on parallel tracks. The
parties are reminded that they must file on ECF no later than Thursday of
the week prior to the initial pretrial conference (i.e., today) a joint letter,
the contents of which are described in the Court's order scheduling the
initial pretrial conference, as well as a proposed Civil Case Management
Plan and Scheduling Order attached as an exhibit to the joint letter. See
ECF No. 9. The Clerk of Court is directed to terminate ECF No. 32. SO
ORDERED.




                                               February 27, 2020
